—

So HN Dn BP WO WN

NH NHN NY NY NO Re ee ee oe Le a aL
FB Nn = DO we NIN DWN BR wD HBO HS

NY WY
N WN

No N
ao nN

Lap!

 

Kenneth A. Bryant, Esq., SBN: 32081
Michael P. Bryant, Esq., SBN: 173440
BRYANT & BRYANT

505 N. Tustin Ave., Ste. 104

Santa Ana, CA 92705

Tel: (714) 558-788

Fax: (714) 542-4989

BIPIN GALA, NAINA GALA

RAFAEL ARROYO, JR.,
Plaintiff,

VS.

BIPIN GALA; NAINA GALA; SUNG
BOK CHOI; and DOES 1 through 10,

inclusive,

Defendants.

 

BIPIN GALA, and NAINA GALA,
Cross-Complainants,
VS.

RAFAEL ARROYO. JR.. and ROES 1-
10, Inclusive,

Cross-Defendants

 

 

se 2:19-cv-04703-VAP-MAA Document16 Filed 07/24/19 Page 1of3 Page ID #:64

Attorneys for Defendant/Cross-Complainants

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

) CASE NO. 2:19-cv-04703

)

)
) NOTICE OF DISMISSAL OF CROSS-

) CLAIM OF BIPIN GALA, NAINA GALA
) AND SUNG BOK CHOI PURSUANT TO
) FEDERAL RULES OF CIVIL

) PROCEDURE 41(a) or (c)

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

-l-

NOTICE OF DISMISSAL

 
—

So ma NHN Dn nH Ff W WN

NO NO NO NO NO ee ee i ee ie ee a eee
FF WwW Nn F§ DO OH NI DW BW BH KY OO

NY N
nN NM

NO N
ao wn

 

PLEASE TAKE NOTICE:

Bok Choi.

The Dismissal is made pursuant to F.R. Civ. P. 41(a) or (c).

Dated: July 24, 2019 BRYANT & BRYANT

Jerome D. Stark, Attorney for
Cross-Claimants BIPIN GALA,
NAINA GALA and SUNG BOK CHOI

~9.
NOTICE OF DISMISSAL

 

ASe 2:19-cv-04703-VAP-MAA Document16 Filed 07/24/19 Page 2of3 Page ID #:65

This action is dismissed by the Cross-Claimants of Bipin Gala, Naina Gala and Sung

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ise 2:19-cv-04703-VAP-MAA Document16 Filed 07/24/19 Page 3of3 Page ID #:66

Thy

PROOF OF SERVICE [1013a, 2015.5 C.C.P.]

STATE OF CALIFORNIA _ )
) ss.
COUNTY OF ORANGE )

I am employed in the County of Orange, State of California. Iam over the age of 18 and not
a party to the within action; my business address is: 505 N. Tustin Ave., Ste. 104, Santa Ana, CA
92705.

On July 24, 2019, I served the foregoing document: NOTICE OF DISMISSAL OF
CROSS-CLAIM OF BIPIN GALA, NAINA GALA AND SUNG BOK CHOI PURSUANT
TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c).

[X] by placing [ ] the original [X] true copies thereof enclosed in sealed envelopes addressed
as follows:

Phyl Grace, Esq.
Center For Disability Access
P.O. Box 262490
San Diego, CA 92196-2490

[X] (BY MAIL) I caused such envelope to be deposited in the mail at Santa Ana, California.
The envelope was mailed with postage thereon fully prepaid.

I am "readily familiar" with the firm's practice of collection and processing correspondence
for mailing. Under that practice it would be deposited with U.S. Postal Service on that same day with
postage thereon fully prepaid at Santa Ana, California in the ordinary course of business. I am aware
that on motion of the party served, service is presumed invalid if postal cancellation date or postage
meter date is more than one day after date of deposit for mailing in affidavit.

[] (BY ELECTRONIC MAIL) I caused such envelope to be delivered via electronic mail
transmission to the addressee listed above.

Executed on July 24, 2019 at Santa Ana, California.

[X] (State) I declare under penalty of pegury under the laws of the State of California
that the foregoing is true and correct.
t

[ ] (Federal) I declare that I employed in the] office of a member of the bar of this Court
at whose direction the service wat made.

| Vanessa Redfe » Déclarant

 

 

 
